PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,937,694
Issue Date:   02 Mar 2021
Application No. 16/503,706
Filing or 371(c) Date: 5 Jul 2019
Attorney Docket No.  FIS920150123US06 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182 filed 28 April 2021, to correct one of the inventor’s name by way of a Certificate of Correction. 

The petition is GRANTED.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Corrections Branch at (571) 272-4200.

This matter is being referred to the Certificate of Corrections Branch for issuance of the requested Certificate of Correction.

/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

cc:	ANDREW M. CALDERON
	ROBERTS CALDERON SAFRAN & COLE P.C. 
	P.O. BOX 10064
	MCLEAN, VA 22102